  Case 3:21-cv-01630-M-BT Document 4 Filed 09/01/21              Page 1 of 1 PageID 31



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 LOUIS DOUGLAS MEDFORD,                        §
            Movant,                            §
                                               §
 v.                                            §   No. 3:21-cv-1630-M (BT)
                                               §   No. 3:17-cr-510-M-1
UNITED STATES OF AMERICA,                      §
             Respondent.                       §



             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has taken under consideration the Findings, Conclusions, and Recommendation

of United States Magistrate Judge Rebecca Rutherford dated August 2, 2021. The Court has

reviewed the Findings, Conclusions, and Recommendation for plain error and has found none. IT

IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge are accepted.

       SO ORDERED this 1st day of September, 2021.
